DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement submitted on 09/09/2021 has been considered and made of record by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 14, 15, 20, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (hereinafter, referred to as Nair) (“Exploiting Low Complexity Beam Allocation in Multi-User Switched Beam Millimeter Wave Systems”, see the IDS submitted on 09/09/2021), in view of Jam et al. (hereinafter, referred to as Jam) (US 2021/0391904).
As to claim 1, Nair discloses a communication device (see the abstract and Fig. 4 and pages 2898-2899, section IV), comprising: a millimeter wave (mm-wave) antenna array having antenna elements (see, Radiating Elements Array shown in Fig. 4 and also see pages 2898-2899, section IV); transceivers selectively coupled to the antenna elements (see the abstract, lines 4-5, page 2894, left hand column, line 9, page 2896, left hand column, lines 18-19 and left hand column, section III, lines 3-6, page 2897, left hand column, lines 13-18, page 2899, left hand column, lines 1-7, the RF chains are the transceivers selectively coupled to the antenna elements) to transmit selected beams form the antenna elements, and a mm-wave lens (see, Dielectric Lens shown in Fig. 4 and also see pages 2898-2899, section IV) configured to adjust the first beam and the second beam as the first and second beams pass through the mm-wave lens (see Fig. 4 and page 2899, left and right hand columns, the description of Fig. 5 and see Fig. 5, that shows how the lens affects the beams passing though it). Nair does not show the RF chains and the details of their connection to the antenna array (i.e., the details of the RF chains are missing in Fig. 4, even though they have mentioned in the description of Fig. 4). Therefore, Nair does not expressly disclose a first transceiver being configured to drive a first selected antenna element of the antenna elements to transmit a first beam from the selected first antenna element and a second transceiver being configured to drive a second selected antenna element of the antenna elements to transmit a second beam from the selected second antenna element. Jam, in the same field of endeavor, discloses a communication system which has been implemented for millimeter-wave frequency band communications (see paragraph 0054). Jam further discloses that the communication system comprises a first transceiver selectively couplable to the antenna elements (see Fig. 3, transceiver 30-1 and switch 110 and paragraph 0095), the first transceiver being configured to drive a first selected antenna element of the antenna elements to transmit a first beam from the selected first antenna element (see paragraph 0095 and Fig. 3); a second transceiver selectively couplable to the antenna elements (see Fig. 3, transceiver 30-2 and switch 110 and paragraph 0095), the second transceiver being configured to drive a second selected antenna element of the antenna elements to transmit a second beam from the selected second antenna element (see paragraph 0095 and Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Nair, as suggested by Jam, in order to be able to individually feed each antenna by the streams coming from the transceivers and increase the flexibility of the system in beam transmission.
As to claim 14, Nair discloses an antenna system (see Fig. 4) comprising: a mm-wave lens (see, Dielectric Lens shown in Fig. 4 and also see pages 2898-2899, section IV)  configured to adjust transmitted beams as they pass through the millimeter wave (mm-wave) lens (see Fig. 4 and page 2899, left and right hand columns, the description of Fig. 5 and see Fig. 5, that shows how the lens affects the beams passing though it); and a mm-wave antenna array having antenna elements, each of the antenna elements being configured to be selectively drivable to transmit a respective mm-wave beam (see, Radiating Elements Array shown in Fig. 4 and also see pages 2898-2899, section IV). Nair further discloses transceivers that are selectively coupled to the antenna elements (see the abstract, lines 45, page 2894, left hand column, line 9, page 2896, left hand column, lines 18-19 and left hand column, section III, lines 3-6, page 2897, left hand column, lines 13-18, page 2899, left hand column, lines 1-7, the RF chains are the transceivers selectively coupled to the antenna elements) to transmit selected beams form the antenna elements. Nair does not show the RF chains and the details of their connection to the antenna array (i.e., the details of the RF chains are missing in Fig. 4, even though they have mentioned in the description of Fig. 4). Therefore, Nair does not expressly disclose a first transceiver being configured to drive a first selected antenna element of the antenna elements to transmit a first beam from the selected first antenna element and a second transceiver being configured to drive a second selected antenna element of the antenna elements to transmit a second beam from the selected second antenna element. Jam, in the same field of endeavor, discloses a communication system which has been implemented for millimeter-wave frequency band communications (see paragraph 0054). Jam further discloses that the communication system comprises a first transceiver selectively couplable to the antenna elements (see Fig. 3, transceiver 30-1 and switch 110 and paragraph 0095), the first transceiver being configured to drive a first selected antenna element of the antenna elements to transmit a first beam from the selected first antenna element (see paragraph 0095 and Fig. 3); a second transceiver selectively couplable to the antenna elements (see Fig. 3, transceiver 30-2 and switch 110 and paragraph 0095), the second transceiver being configured to drive a second selected antenna element of the antenna elements to transmit a second beam from the selected second antenna element (see paragraph 0095 and Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Nair, as suggested by Jam, in order to be able to individually feed each antenna by the streams coming from the transceivers and increase the flexibility of the system in beam transmission. 
As to claim 25, Nair further discloses that the antenna system is a communication system (see the abstract).
As to claims 2 and 15, Nair discloses a switching matrix to enable selection of beams (see page 2899, left hand column, lines 1-4). Jam also discloses that the system comprising a switch configured to selectively couple the first and the second transceivers to respective antenna elements of the antenna elements (see Fig. 3, switch 110 and paragraph 0095).
As to claims 7 and 20, Nair discloses that the transceivers are configured to independently and simultaneously drive the antenna elements, to provide a Multi-Link configuration (see page 2895, right hand column, section II, lines 6-8, page 2896, left hand column, lines 16-21, right hand column, section III, lines 9-13).
As to claims 8 and 21, Nair discloses that the transceivers are configured to independently and simultaneously drive the antenna elements, to perform cooperative beam forming in a MIMO configuration (see page 2895, right hand column, section II, lines 6-8, page 2896, left hand column, lines 16-21, right hand column, section III, lines 9-13, multiple users receive multiple beams from the antenna array). Jam also discloses that first transceiver and the second transceiver are configured to independently and simultaneously drive the first and the second antenna elements, respectively, to perform cooperative beam forming in a multiple-input multiple- output (MIMO) configuration (see Fig. 3, paragraphs 0052, 0056, 0059, 0060, and 0092).
Claims 3, 6, 10, 16, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nair and Jam, further in view of Bai et al. (hereinafter, referred to as Bai) (“A Compact, Wide Field-of-View Gradient-index Lens Antenna for Millimeter-wave MIMO on Mobile Devices”) (see the IDS submitted on 09/09/2021).
As to claims 3 and 16, Nair and Jam disclose all the subject matters claimed in claims 3 and 16, except that the antenna elements are arranged in two or more subsets, each of the two or more subsets including two or more of the antenna elements; and the communication device further comprises subset switches, each of the subset switches being configured to selectively couple one of the two or more antenna elements of a respective subset to the switch. Bai, in the same field of endeavor, discloses a lens-based beamforming antenna system (see the abstract). Bai further discloses that the antenna elements are arranged in two or more subsets (see Fig. 1, the subsets of antenna Feed Elements), each of the two or more subsets including two or more of the antenna elements (see each subset of feed elements); and the communication device further comprises subset switches (see Fig. 1, the switches in Switch Matrix), each of the subset switches being configured to selectively couple one of the two or more antenna elements of a respective subset to the switch (see Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to modify the teachings of Nair and Jam, as suggested by Bai, in order to increase the flexibility of the system by using a subset switches in the system.  
As to claims 6 and 19, Nair and Jam do not expressly disclose that the first and second beams have different angles of arrival, a second angle of arrival of the second beam being configured as a diversity link to increase link robustness of the communication device. Bai, in the same field of endeavor, discloses a lens-based beamforming antenna system (see the abstract). Bai further discloses that the first and second beams have different angles of arrival (see page 1, right hand column lines 15-16), a second angle of arrival of the second beam being configured as a diversity link to increase link robustness of the communication device (see the first page the entire Introduction section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to modify the teachings of Nair and Jam, as suggested by Bai, in order to increase the performance of the communication system and reduce the effect of path loss.
As to claims 10 and 23, Nair and Jam do not disclose that the antenna elements are arranged in matrix having an equal number of rows and columns. Bai, in the same field of endeavor, discloses a lens-based beamforming antenna system (see the abstract). Bai further discloses that in the communication device, the antenna elements are arranged in matrix having an equal number of rows and columns (see Fig. 1, the number of subsets of antennas and the number of antennas in each subset are equal). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to try modifying the teachings of Nair and Jam, as suggested by Bai, with a reasonable expectation of success to fulfill design requirements of the system regarding the number of antenna elements.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nair and Jam, further in view of Reunamaki et al. (hereinafter, referred to as Reunamaki) (WO 2016/030571).
As to claims 4 and 17, Nair and Jam disclose all the subject matters claimed in claims 4 and 17, except that the second transceiver is configured to sequentially select different antenna elements to determine alternate angles of arrival. Reunamaki, in the same field of endeavor, discloses a communication system comprising a transceiver, RF switch, and an array of antenna elements (see Fig. 2, and page 4, lines 16-21). Reunamaki further discloses that the transceiver is configured to sequentially select different antenna elements to determine alternate angles of arrival (see page 4, lines 19-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Nair and Jam, as suggested by Reunamaki, in order to accurately determine the angle of arrival for all the received signals and determine the orientation direction of devices communicating with the transceiver. 
Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nair and Jam, further in view of Moshe et al. (hereinafter, referred to as Moshe) (US 2020/0349545).
As to claims 11 and 24, Nair and Jam disclose all the subject matters claimed in claims 11 and 24, except that the mm-wave antenna array comprises two linear arrays arranged orthogonal to each other. Moshe, in the same field of endeavor, discloses a millimeter-wave communication system (see paragraphs 0030 and 0087). Moshe further discloses that the mm-wave antenna array used in the communication system comprises two linear arrays arranged orthogonal to each other (see paragraphs 0015 and 0028). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made to modify the teachings of Nair and Jam, as suggested by Moshe, in order to reduce the interference between the transmitted beams.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nair and Jam, further in view of Xi et al. (hereinafter, referred to as Xi) (“A reconfigurable Planar Fresnel Lens for Millimeter-Wave 5G Frontends”) (see the IDS submitted on 09/09/2021).
As to claim 12, Nair and Jam disclose all the subject matters claimed in claim 12, except that the mm-wave lensing means is a diffraction lens. Xi, in the same field of endeavor, discloses a communication system using antenna selection technology, where the communication system is using a millimeter-wave lens (see the abstract and Fig. 1). Xi further discloses that the lens is a diffraction lens (i.e., a Fresnel Zone Plate (FZP) lens) (see Fig. 2c and page 4580, section A, first paragraph). It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Nair and Jam, as suggested by Xi, in order to use a lens that is easy to manufacture, it has small thickness, and simple structure. 
As to claim 13, as explained above in rejection of claim 12, Xi discloses that the lens is a Fresnel Zone Plate (FZP) lens (see Fig. 2c and page 4580, section A, first paragraph). It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Nair and Jam, as suggested by Xi, in order to use a lens that is easy to manufacture, it has small thickness, and simple structure. 
Allowable Subject Matter
Claims 5, 9, 18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632